DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention I in the reply is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Merely stating that the inventions are similar is not considered to distinctly specifically point out the error in the restriction requirement.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (20180072965).
Regarding claim 1, Han discloses two or more wick portions (meets electrode) that are spaced apart and formed from conductive polymer such as polyaniline (meets nonmetal limitation) (0097 and figure 2).  The two wick portions can be ignited by a voltage discharge that is applied such that an arc is generated to ignite the wicks (0098).  In para 0108, Han indicates that the wicks do not need to be connected (see also Fig 6 and 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liebhafsky (2942546).
Regarding claims 1-3, 6, 7, Liebhafsy discloses a pair of electrodes for igniting explosives that are spaced apart a distance of 4-10 mm and not in contact (fig. 3 and col. 2, lines 40-72).  The electrodes are ignited by applying a voltage to produce electrical breakdown (meets arc limitation) (col. 2, lines 1-35).  An energetic material is used between the electrodes and includes materials such as titanium and nitrocellulose.  Liebhafsky does not discloses the use of nonmetal conductive materials or electrode thickness.  
Sharma discloses the use of nonmetal conductive electrodes for use with igniters.  The electrode may be made of polyaniline (0061).  Sharma discloses that the thickness may be less than 200 micron (0056).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the conductive polymers as taught by Sharma since it is known to replace conductive metals with conductive polymers for ease in manufacture and cost and also since Sharma suggests that conductive polymers can be used as part of an igniter device.  
Regarding claim 4, Liebhafsky discloses the use of metals such as titanium (claim 3) and Sharma discloses the use of metals and oxides such as iron oxide (0094 and 0095).
Regarding claim 5, the energetic material in Liebhafsky is positioned at the gap between the electrodes (see fig. 3 and col. 4, lines 1-5 which describes the same or similar method of making as the instant invention where the energetic material is spread between with a wiping motion (the same or similar method as doctor blading (col. 4, lines 1-5).
Regarding claim 8, Sharma discloses the use of a polymer substrate (meets flexible limitation)(0085).
Regarding claim 10, Liebhafsy discloses a pair of electrodes for igniting explosives that are spaced apart a distance of 4-10 mm and not in contact (fig. 3 and col. 2, lines 40-72).  
Regarding claim 11, Sharma discloses the electrode thickness to be less than 200 micron (0056).
Regarding claim 12, It is also obvious vary the parameters such as voltage to achieve the claimed properties of electrical breakdown (i.e. arc).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 recite the limitation "energetic material".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant claims a non-metallic ignition device but then adds in a metal reducing agent.  This is inconsistent since the device now includes a metal.  If the electrode is mixed with the energetic material as claimed in claim 9, the electrode will now have a metal material in it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AILEEN B FELTON/Primary Examiner, Art Unit 1734